No, 13012

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN




THE STATE OF M N A A e x rel.
              OTN
FORREST GOODWIN,

                           Relator,



THE DISTRICT COURT OF THE TENTH JUDICIAL
DISTRICT OF THE STATE OF M N A A i n and
                                    OTN
f o r t h e County of F e r g u s , and t h e HONORABLE
LEROY L. McKINNON, P r e s i d i n g Judge,

                           Respondents.




ORIGINAL PROCEEDING:

      F o r Rela t o r :

             S a n d a l l , Cavan and Edwards, B i l l i n g s , Montana
             A. C l i f f o r d Edwards argued, B i l l i n g s , Montana

      F o r Respondents :

             William A , Spoja, County A t t o r n e y , a r g u e d ,
              Lewistown, Montana



                                            Submitted:      A p r i l 29, 1975

                                               Decided : j ~ 1 2
                                                             &       l5
                                                                      g
Filed :   doh! 1 1975
J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

             This i s an o r i g i n a l proceeding.                R e l a t o r F o r r e s t Goodwin
p e t i t i o n s f o r a w r i t of s u p e r v i s o r y c o n t r o l d i r e c t e d t o t h e d i s t r j
c o u r t of t h e t e n t h j u d i c i a l d i s t r i c t , county of Fergus, and t h e
Hon. LeRoy L. McKinnon, p r e s i d i n g judge.                      R e l a t o r a s k s t h i s Court
t o quash an o r d e r of t h e d i s t r i c t c o u r t t h a t r e v e r s e d t h e j u s t i c e
o f t h e peace c o u r t and s e t a m a t t e r concerning v i o l a t i o n o f an
ordinance of t h e town of Denton, Fergus County, Montana, f o r t r i a l
i n t h e j u s t i c e c o u r t of Lewistown township.
             This Court a f t e r ex p a r t e a p p l i c a t i o n s e t t h e m a t t e r f o r
h e a r i n g and o r a l argument on A p r i l 29, 1975.                   A f t e r o r a l argument
t h e m a t t e r was taken under advisement by t h e Court.
             R e l a t o r F o r r e s t Goodwin was charged i n j u s t i c e c o u r t ,
Lewistown Township, Fergus County, Montana by a complaint d a t e d
November 12, 1974, w i t h v i o l a t i n g s e c t i o n 4-414, R.C.M.                      1947.      The
complaint a l l e g e s r e l a t o r v i o l a t e d s e c t i o n 4-414 i n terms of an
a l l e g e d s a l e of b e e r a f t e r t h e hour of 1:00 a.m.,                i n controvention
of an ordinance of t h e town of Denton, Montana.
             d el at or's counsel f i l e d , i n t h e j u s t i c e c o u r t , a motion t o
d i s m i s s t h e complaint and a memo i n support t h e r e o f , on t h e ground
t h a t t h e substance o f t h e s t a t e ' s c a s e was n o t an a l l e g a t i o n o f a
v i o l a t i o n of s e c t i o n 4-414, b u t r a t h e r , an a l l e g a t i o n speaking t o
a purported v i o l a t i o n of an ordinance o f t h e town of Denton and t h
t h e r e f o r e , t h e j u r i s d i c t i o n s t a t u t e s of t h e Revised Codes of Monta
c l e a r l y r e q u i r e d t h a t t h e c a s e be brought i n t h e name o f t h e town
of Denton and be prosecuted by t h a t town i n i t s p o l i c e c o u r t .
             David S a t h e r , j u s t i c e of t h e peace of t h e Lewistown town-
s h i p , Fergus County, Montana, subsequently ordered t h e complaint
on f i l e a g a i n s t r e l a t o r be dismissed on t h e above s t a t e d grounds.
             T h e r e a f t e r , t h e Fergus county a t t o r n e y appealed j u s t i c e
of t h e peace s a t h e r ' s o r d e r t o tk d i s t r i c t c o u r t , Tenth J u d i c i a l
D i s t r i c t , county of Fergus, where, a f t e r a h e a r i n g , D i s t r i c t Judgt
LeRoy McKinnon r e v e r s e d t h e judgment of t h e j u s t f c e                r i i    t h e peace
and remanded t h e c a s e t o t h e j u s t i c e c o u r t f o r .-rr 1..
                                                                      5


            The complaint on f i l e c l r l r l y e s t a b l i s h e s t h a t r e l a t o r
was chatged v ~ t t l ii v i o l a t i o r l
                       z                       ri;'   ;%i
                                                        ; ordinance of t h e town of Dentoi
Fergus Ca!mty, :.Tort Cana :
                       "That he t h e s a i d FORREST GOODWIN d i d then
            a n d r h e r e w i l l f u l l y , u n l a w f u l l y and wrongfully s e l l
            b e e r a t an e s t a b l i s h m e n t l i c e n s e d under t h e Montana
            Beer Act, a f t e r t h e hour of 1:00 o ' c l o c k A.M., and
            b e f o r e t h e hour of 8:00 o ' c l o c k P.M. of s a i d day, and
            c o n t r a r y t o t h e ordinances of t h e Town of Denton,
            Fergus County, Montana, s o provided; s a i d s a l e was
            made by an agent of t h e Defendant h e r e i n . " (Emphasis
            supplied).
            It i s w e l l e s t a b l i s h e d i n Montana law t h a t p o l i c e c o u r t s
a r e c o u r t s of l i m i t e d j u r i s d i c t i o n and have such a u t h o r i t y a s i s
e x p r e s s l y c o n f e r r e d upon them.        S t a t e v. Tropf,     ;             Mont   .
530 P.2d 1158, 32 St.Rep. 56, 59.                         S e c t i o n 4-414, R.C.M.          1947,
e s t a b l i s h e s t h e c l o s i n g hours f o r l i c e n s e d premises i n t h e s t a t e
of Montana a s 2:00 a.m.,              and provides a u t h o r i t y f o r a c i t y o r tow
t o r e s t r i c t f u r t h e r t h e hours w i t h i n t h e c i t y o r town:
                          "***        provided, however, when any c i t y o r
            i n c o r p o r a t e d o r unincorporated town has any ordinance
            f u r t h e r r e s t r i c t i n g t h e hours of s a l e of l i q u o r , such
            r e s t r i c t e d hours s h a l l b e t h e hours d u r i n g which s a l e of
            l i q u o r a t r e t a i l s h a l l n o t b e permitted w i t h i n t h e
            j u r i s d i c t i o n o f any such c i t y o r town." (Emphasis
             supplied).
The town of Denton, pursuant t o t h i s g r a n t of a u t h o r i t y , passed
an ordinance f u r t h e r r e s t r i c t i n g t h e s a l e of l i q u o r t o 1:00 a.m.
            S e c t i o n 11-1603, R.C.M.             1947, provides i n p e r t i n e n t p a r t :
            II
             J u r i s d i c t i o n f o r v i o l a t i o n of o r d i n a n c e s , and c i v i l
            and c r i m i n a l j u r i s d i c t i o n . The p o l i c e c o u r t a l s o h a s
            exclusive jurisdiction :
                         "1. Of a l l proceedings f o r t h e v i o l a t i o n o f
            any ordinance of t h e c i t y o r town, both c i v i l and
            c - - m-i - a l . which must be prosecuted i n t h e name of t h e
            -ri       n
            c i t y o r town     **  *.It ( ~ m ~ h a s s u p p l i e d . )
                                                        is
            Here, we have an a l l e g e d v i o l a t i o n of a c i t y ordinance
which i s n o t a v i o l a t i o n of t h e s t a t e law; t h e town has t h e a u t h .
o r i t y t o o r d a i n on t h e s u b j e c t m a t t e r and has done so.                The polil
    c o u r t i n t h e town of Denton, Montana h a s e x c l u s i v e j u r i s d i c t i o n
    over t h e m a t t e r .
                T h e r e f o r e , a w r i t s h a l l i s s u e from t h i s Court d i r e c t i n g
    t h e d i s t r i c t c o u r t t o quash t h e judgment of t h a t c o u r t which
    r e v e r s e d t h e j u s t i c e of t h e peace c o u r t and d i r e c t i n g t h a t t h e
    complaint be dismissed.
                It i s s o ORDERED.



                                                    (.
                                                     .




                                                           Justice




/     /chief Justice




\--83 J u s t i c e s .
                          u